 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RANDEE DAMAR WILLIAMS, JR.,                        No. 2:18-CV-1956-TLN-DMC-P
12                       Plaintiff,
13            v.                                         ORDER
14    HERRERA, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983.

19                  Plaintiff initiated this action by way of a complaint filed on July 16, 2018, against

20   defendants Herrera, Dawson, Ferrucci, Panag, and Besson alleging deliberate indifference to

21   plaintiff’s serious medical needs. See Doc. 1. On October 29, 2018, plaintiff filed a document he

22   describes as a “Supplement Complaint Under Rule 15(d) Adding Defendants and Claim which

23   ‘Relates Back.’” Doc. 15. According to plaintiff, after filing inmate grievances concerning his

24   deliberate indifference claim, various other prison officials retaliated against him in violation of

25   his rights under the First Amendment. See id.

26   ///

27   ///

28   ///
                                                        1
 1                  Supplemental complaints “setting out any transaction, occurrence, or event that

 2   happened after the date of the pleading to be supplemented” may be filed with leave of court.

 3   Fed. R. Civ. P. 15(d). In this case, plaintiff has not sought or obtained leave of court to file a

 4   supplemental complaint. For this reason, plaintiff’s supplemental complaint will be stricken.

 5   Plaintiff will, however, be permitted an opportunity to file a single first amended complaint

 6   setting forth all of plaintiff’s constitutional claims against all defendants in one pleading. If

 7   plaintiff does not file a first amended complaint within the time provided, the matter will proceed

 8   on the original complaint setting forth plaintiff’s deliberate indifference claims against defendants

 9   Herrera, Dawson, Ferrucci, Panag, and Besson.1

10                  Accordingly, IT IS HEREBY ORDERED that:

11                  1.      Plaintiff’s supplemental complaint (Doc. 15) is stricken; and

12                  2.      Plaintiff may file a first amended complaint setting forth all claims against

13   all defendants in a single pleading within 30 days of the date of this order.

14

15

16   Dated: November 1, 2018
                                                          ____________________________________
17                                                        DENNIS M. COTA
18                                                        UNITED STATES MAGISTRATE JUDGE

19

20
21

22

23

24

25

26
27
            1
                  The court has reviewed the original complaint as required by the Prison Litigation
28   Reform Act and is prepared to direct service of process against all named defendants.
                                                       2
